

113 HCON 63 IH: Honoring the service of Native American Indians in the United States Armed Forces.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. CON. RES. 63IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mrs. Kirkpatrick (for herself, Mrs. Negrete McLeod, Ms. Norton, Mr. O’Rourke, Mr. Cárdenas, Mr. Vargas, Mr. Conyers, Mr. Cole, Mr. Honda, Mr. Mullin, Mr. Denham, Mr. Grijalva, Ms. McCollum, Mr. Hastings of Florida, Mr. Ruiz, Mr. Michaud, Mr. Cook, Mr. McIntyre, Mr. Moran, Ms. Hanabusa, and Mr. Benishek) submitted the following concurrent resolution; which was referred to the Committee on Armed ServicesCONCURRENT RESOLUTIONHonoring the service of Native American Indians in the United States Armed Forces.Whereas Native American Indians have served with distinction in the United States Armed Forces and in military actions for more than 200 years;Whereas the courage, determination, and fighting spirit of Native American Indians were strengths recognized and valued by American military leaders;Whereas more than 150,000 Native American Indians have fought for the United States in the struggle for freedom and peace, and often in a percentage well above their percentage of the population of the United States as a whole;Whereas the Elders of the American Indian Society have proclaimed that official recognition of the military service of Native American Indians would help engender a sense of self-esteem and pride in Native American Indians;Whereas, although November 11, Veterans Day, marks a day of observance for all veterans who served in the Armed Forces, the establishment of a specific National Native American Indian Veterans Day would honor the service of Native American Indians in the Armed Forces; andWhereas November 7, a date during the annual Native American Indian Heritage Month, would be an appropriate day to establish as National Native American Indian Veterans Day: Now, therefore, be itThat the House of Representatives—(1)honors the service of Native American Indians in the Armed Forces;(2)recommends the establishment of a National Native American Indian Veterans Day;(3)encourages all Americans to learn about the history of the service of Native American Indians in the Armed Forces; and(4)requests the President to issue a proclamation calling on the people of the United States to observe the day with appropriate ceremonies, activities, and programs to demonstrate their support for Native American Indian veterans.